Citation Nr: 9902428	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disability. 

2. Whether new and material evidence has been submitted to 
reopen a claim for                  service connection for 
a right knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
August 1979.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a November 1996 rating decision of the Jackson, 
Mississippi, Regional Office (RO), whereby the veterans 
claim that he had submitted new and material evidence in 
relation to his bilateral knee disorder was denied.  Service 
connection for a bilateral knee disorder was originally 
denied in a rating actions dated September 1980 and April 
1981.


FINDINGS OF FACT

1.  Entitlement to service connection for a left knee 
disability was denied by the RO by means of a rating decision 
dated  April 1981.  The veteran was notified of that 
decision, of appellate procedures, and although he did 
perfect an appeal within the one-year time period, he 
subsequently withdrew that appeal, in a statement dated 
August 1982.

2.  The evidence received subsequent to April 1981 with 
regard to a claim for service connection for a left knee 
condition, is not so significant by itself or in connection 
with evidence previously assembled, that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The April 1981 rating decision, wherein service 
connection for a left knee disorder was denied, is final.  
38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. § 20.302 (1998).

2.  The evidence received subsequent to the ROs April 1981 
rating decision is not new and material, and does not serve 
to reopen the veterans claim for service connection for a 
left knee disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing statutory and regulatory provisions stipulate that 
a claimant has one year from the date of notice of an adverse 
RO rating decision in which to indicate disagreement 
therewith; otherwise, that decision is final, and may be 
reopened only upon the receipt of additional evidence which, 
under the applicable statutory and regulatory provisions, is 
both new and material.  38 U.S.C.A. § 7105 (West 1991);  
38 C.F.R. § 3.104(a) (1998).  New evidence means more 
than evidence that has not previously been included in the 
claims folder, and must be more than merely cumulative, in 
that it presents new information.  38 C.F.R. § 3.156 (a) 
(1998).  

In addition, the evidence, even if new, must be material, in 
that it bears directly and substantially upon the specific 
matter under consideration.  That is, the evidence must be so 
significant that it must be considered in order to fairly 
decide the merits of the claim, by itself or in connection 
with evidence previously assembled.  See Hodge v. West, No. 
98-7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 
38 C.F.R. § 3.156(a) (1998).  

The Court held that a two-step analysis is necessary in 
determining whether to reopen a claim, in that it must first 
be determined if there is new and material evidence; if there 
is such evidence, the claim must then be reviewed on the 
basis of all of the evidence, both old and new.  See Manio v. 
Derwinski, 1 Vet. App. 140 (1991), See also Evans, 9 Vet. 
App. at 283 (1996).

The Court held that the question of what constitutes new and 
material evidence requires referral only to the most recent 
final disallowance of a claim.  See Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).  The evidence received subsequent to 
the last final decision is presumed credible for the purposes 
of reopening the appellants claim unless it is inherently 
false or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 
(1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See 
also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The veteran contends that he suffered a left knee injury as 
the result of his active service, or due to his service-
connected back disorder.  He specifically contends that he 
manifested torn ligaments due to an injury that occurred 
during service.  

In the instant case, the Manchester, New Hampshire RO denied 
service connection for a left knee injury in a rating action 
dated April 1981 as no current left knee disability was shown 
on the veterans last examination.  The RO noted that the 
veteran had suffered an in-service injury to his knees, but 
that the VA examination noted only status-post mild knee 
injury.  In a decision dated April 1981, the Columbus, Ohio 
RO concluded that the veterans left knee injury resolved 
without residuals, and again denied the veterans claim.  The 
veteran perfected his claim, but subsequently withdrew his 
appeal in a statement dated August 1982.  The veteran next 
submitted an additional claim of service connection for a 
left knee condition in May 1996.  

The evidence submitted subsequent to April 1981 consists of 
(1) the veterans contentions on his statement in support of 
claim form, (2) VA outpatient treatment records, (3) the 
results from the veterans July 1996 VA joints examination, 
and (4) a private physicians report, dated July 1996.  It 
first must be determined whether this evidence is new as 
defined by law and regulation. 

The Board finds that all of the submitted evidence is new, 
that is, it has not previously been associated with the 
veterans claims folder, and, it presents new information.  
The question which is then central to the Boards 
determination of whether new and material evidence has been 
submitted sufficient to reopen a claim for service connection 
for a left knee disability is, whether this evidence is 
material.  That is, does it bear directly and substantially 
upon the specific matter under consideration, and is the 
evidence so significant that it must be considered in order 
to fairly decide the merits of the claim, by itself or in 
connection with evidence previously assembled?  

The Board determines that the outpatient treatment records 
and the statement the veteran made in support of his claim 
are not material.  Although the outpatient treatment records 
reference the veterans back disorder, they do not reference 
his left knee disorder.  Thus, they are do not bear directly 
upon the specific matter under consideration, that is, 
whether there is evidence to show a current left knee 
disability that is related to the veterans service, and they 
are therefore not relevant and immaterial.  Second, the 
veterans contentions are also not material to whether there 
is competent medical evidence to show that he has a left knee 
disorder that is related to his active service.  While a 
layperson can provide an eyewitness account of the veterans 
visible symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992), lay evidence or evidence from the veteran 
himself, without more, is not capable of a probative 
diagnosis.  See generally Espiritu, 2 Vet. App. 495, Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Thus, this evidence is 
not probative, and is also immaterial.  

The record from the veterans private physician, dated July 
1996, shows that the veteran exhibits minimal early 
degenerative disease.  It does not, however, show that this 
current disorder is in any way related to the veterans 
active service or his service-connected back disability.  
Thus, while relevant to the veterans current condition, it 
is not probative of whether any disorder is related to the 
veterans service, and is thus, not material.  

Finally, the report from the veterans July 1996 VA joints 
examination shows that he provided the examiner with a 
history of falling in 1978 and having torn ligaments.  The 
findings on objective examination showed that he moved about 
slowly and stiffly with a limp.  Examination of the left knee 
revealed a range of motion from zero to 140 degrees.  There 
was no pain on motion, nor any redness, heat, swelling, 
tenderness, or instability noted.

The examination report indicates that x-ray evaluations of 
both knees were obtained.  The impression was left knee 
injury per historyminimally symptomaticexamination 
essentially unremarkable at this time.  The examiner further 
commented:

I do not see where his knee condition is 
related to his service-connected back 
condition, however he does give a history 
of injury to his knees while in the 
service and the right has remained 
markedly symptomatic.  As indicated 
earlier, the examination of the left knee 
is essentially unremarkable.  

This evidence is new, in that it presents new information and 
has not been previously been associated with the veterans 
claims folder.  The Board must point out that the left knee 
was found to be essentially unremarkable, and thus, this 
evidence does not show there is a left knee disability, and 
so is immaterial.

As there is no evidence to show a current left knee 
disability, the Board accordingly must conclude that new and 
material evidence has not been received, and his claim for 
service connection for a left knee disability has not been 
reopened.


ORDER

The veterans claim to reopen the issue of service connection 
for a left knee disability is denied.



REMAND

The Board notes that in July 1996 the examiner stated that 
he does give a history of injury to his knees while in the 
service and the right has remained markedly symptomatic.  
As it is unclear from the record whether the examiner found 
an etiological relationship between the veterans service and 
his right knee disorder, the Board determines that an opinion 
with regard to the etiology of the veterans right knee 
disorder is required in order to make a fair determination of 
the veterans claim.

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  Following the receipt of any and all 
such evidence, the RO is asked to 
schedule a VA records review, by an 
reviewer other than the one who conducted 
the July 1996 examination, to ascertain 
the diagnosis and likely etiology of the 
veteran's right knee disorder.  The 
claims file and a copy of this remand 
should be reviewed by the examiner. All 
findings and explanations are to be set 
forth in a clear, comprehensible, and 
legible manner on the examination report.  

3.  The records review should 
specifically address the question of 
whether it is as likely as not that any 
current right knee disorder is 
etiologically related to the veterans 
active service.  If such a determination 
cannot be made without resort to mere 
speculation, the report shall so note.

4.  The RO should then review the 
veterans claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  


No inferences should be drawn regarding either the ROs 
handling of the claim to date or any final disposition of the 
claim by the Board.

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States 
Court of Veterans Appeals within 120 days from the date of 
mailing of notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals. 
Appellate rights do not attach to those issues addressed in 
the remand portion of the Boards decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1997).
- 2 -
